 

Exhibit 10.2 

IDEXX LABORATORIES, INC.

2014 INCENTIVE COMPENSATION PLAN

I.         Purposes

The purposes of the IDEXX Laboratories, Inc. 2014 Incentive Compensation Plan
are to retain and motivate the officers and other employees of the Company and
its subsidiaries who have been designated by the Committee to participate in the
Plan for a specified Performance Period by providing them with the opportunity
to earn incentive payments based upon the extent to which specified performance
goals have been achieved or exceeded for the Performance Period. It is intended
that all amounts payable to Participants who are “covered employees” within the
meaning of Section 162(m) of the Code will constitute “qualified
performance-based compensation” within the meaning of U.S. Treasury regulations
promulgated thereunder, and the Plan and the terms of any Awards hereunder shall
be so interpreted and construed to the maximum extent possible. Capitalized
terms used herein have the definitions given them in Section II.

II.         Definitions

“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person at the time or immediately before performance goals are established for a
Performance Period, including any base salary that otherwise would be payable to
the Participant during the Performance Period but for his or her election to
defer receipt thereof.

“Applicable Period” shall mean, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (a) the 90th day after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within an
Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code or U.S. Treasury regulations promulgated thereunder.

“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed as a fixed cash amount or pursuant to a formula that is
consistent with the provisions of the Plan.

“Board ” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee  ” shall mean the Compensation Committee of the Board, or such other
committee designated by the Board which consists of two or more members of the
Board, each of whom is an “outside director” within the meaning of
Section 162(m) of the Code.

“Company” shall mean IDEXX Laboratories, Inc., a Delaware corporation, and any
successor thereto.

“ Equity Plan” shall mean the Company’s 2009 Stock Incentive Plan (as amended)
or any successor equity plan.

“Participant” shall mean an officer or other employee of the Company or any of
its subsidiaries who is designated by the Committee to participate in the Plan
for a Performance Period, in accordance with Article III.

“Performance Period” shall mean any period for which performance goals are
established pursuant to Article IV. A Performance Period may be coincident with
one or more fiscal years of the Company or a portion of any fiscal year of the
Company.

 





A-1

--------------------------------------------------------------------------------

 

 



 

“Plan”  shall mean this 2014 Incentive Compensation Plan, as it may be amended
from time to time.

III.         Administration

3.1.       General.   The Plan shall be administered by the Committee, which
shall have the full power and authority to interpret, construe and administer
the Plan and Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.

3.2.       Powers and Responsibilities.    The Committee shall have the
following discretionary powers, rights and responsibilities in addition to those
described in Section 3.1.  

(a)to designate within the Applicable Period the Participants for a Performance
Period;

(b)to establish within the Applicable Period the performance goals and targets
and other terms and conditions that are to apply to each Participant’s Award;

(c)to certify in writing prior to the payment with respect to any Award that the
performance goals for a Performance Period and other material terms applicable
to the Award have been satisfied;

(d)subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and

(e)to adopt, revise, suspend, waive or repeal, when and as appropriate, in its
sole and absolute discretion, such administrative rules, guidelines and
procedures for the Plan as it deems necessary or advisable to implement the
terms and conditions of the Plan.

3.3.       Delegation of Power.   The Committee may delegate some or all of its
power and authority hereunder to the Chief Executive Officer or other executive
officer of the Company as the Committee deems appropriate; provided,  however,
that with respect to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the applicable Performance Period or
during any period in which an Award may be paid following a Performance Period,
only the Committee shall be permitted to (a) designate such person to
participate in the Plan for such Performance Period, (b) establish performance
goals and Awards for such person, and (c) certify the achievement of such
performance goals.

IV.         Performance Goals

The Committee shall establish within the Applicable Period of each Performance
Period one or more objective performance goals (the outcome of which, when
established, shall be substantially uncertain) for each Participant or for any
group of Participants (or both). To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, performance goals shall be based exclusively on one
or more of the following objective corporate-wide or subsidiary, division,
operating unit or individual measures: earnings before interest, taxes,
depreciation and amortization (EBITDA), net cash provided by operating
activities, free cash flow, earnings per share, earnings per share from
continuing operations, operating income, net income, revenues, organic revenues,
gross profit, operating margins, gross margins, return on operating assets,
return on equity, economic value added, stock price appreciation, total
stockholder return, growth rates, cost control, strategic initiatives, market
share, product development, before- or after-tax income, attainment by a share
of the Company’s common stock of a specified fair market value for a





A-2

--------------------------------------------------------------------------------

 

 

specified period, price-to-earnings growth or return on invested capital of the
Company or a subsidiary, affiliate or division of the Company for or within
which the Participant is primarily employed. Such performance goals also may be
based on the achievement of specified levels of Company performance (or
performance of an applicable subsidiary, affiliate or division of the Company)
under one or more of the measures described above relative to the performance of
other corporations. Such performance goals may be applied by excluding the
effect of restructurings, acquisitions, discontinued operations, debt
refinancing costs, changes in foreign currency exchange rates, extraordinary
items, litigation, asset dispositions, non-cash writedowns and other unusual or
non-recurring items, and the cumulative effects of accounting changes, each as
defined by generally accepted accounting principles.

With respect to Participants who are “covered employees” within the meaning of
Section 162(m) of the Code or who, in the Committee’s judgment, are likely to be
covered employees at any time during the applicable Performance Period or during
any period in which an Award may be paid following the Performance Period, the
performance goals shall be set by the Compensation Committee within the
Applicable Period, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

With respect to Participants who are not “covered employees” within the meaning
of Section 162(m) of the Code and who, in the Committee’s judgment, are not
likely to be covered employees at any time during the applicable Performance
Period or during any period in which an Award may be paid following a
Performance Period, the performance goals established for the Performance Period
may consist of any objective or subjective corporate-wide or subsidiary,
division, operating unit or individual measures, whether or not listed herein
and such performance goals shall be subject to such other special rules and
conditions as the Committee may establish at any time.

V.         Terms of Awards

5.1.       Performance Goals and Targets.   At the time one or more performance
goals are established for a Performance Period, the Committee also shall
establish an Award opportunity for each Participant or group of Participants,
which shall be based on the achievement of such specified performance goals. The
amount payable to a Participant upon achievement of the applicable performance
goals shall be expressed in terms of an objective formula or standard, including
a fixed cash amount, the allocation of a bonus pool or a percentage of the
Participant’s Annual Base Salary. The Committee reserves the discretion to
reduce the amount of any payment with respect to any Award that would otherwise
be made to any Participant pursuant to the performance goals established in
accordance with Article IV, and may exercise such discretion based on the extent
to which any other performance goals are achieved, regardless of whether such
performance goals are set forth in this Plan or are assessed on an objective or
subjective basis. With respect to each Award, the Committee may establish terms
regarding the circumstances in which a Participant will be entitled to payment
notwithstanding the failure to achieve the applicable performance goals or
targets (e.g., where the Participant’s employment terminates due to death or
disability or where a change in control of the Company occurs); provided,
 however, that with respect to any Participant who is a “covered employee”
within the meaning of Section 162(m) of the Code, or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the applicable
Performance Period or during any period in which an Award may be paid following
a Performance Period, the Committee shall only establish such terms as would
permit an Award payable upon the achievement of the performance goals to satisfy
the conditions of Treasury regulation Section 1.162-27(e) or any successor
regulation describing the “qualified performance-based compensation.”

 

5.2.       Payments.   In the discretion of the Committee, payment of Awards
shall be made in (i) cash, (ii) Company common stock or stock units under the
Equity Plan or (iii) a combination of (i) and (ii), in each case subject to such
restrictions as the Committee shall determine; provided,  however, that the
timing of such payments shall in all instances either (A) satisfy the conditions
of an exception from Section 409A of the Code (e.g., the short-term deferrals
exception described in Treasury Regulation Section 1.409A-1(b)(4)), or
(B) comply with Section 409A of the Code and provided,  further, that in the
absence of such terms regarding the timing of payments, such payments shall
occur no later than the 15th day of the third month of the calendar year
following the calendar year in which the Participant’s right to payment ceased
being subject to a substantial risk of forfeiture.





A-3

--------------------------------------------------------------------------------

 

 



5.3.       Maximum Awards.   No Participant shall receive a payment under the
Plan with respect to any Performance Period of one year having a value in excess
of $5 million; provided, however, that (i) such maximum amount shall be
proportionately adjusted with respect to Performance Periods that are less than
or greater than one year in duration, and (ii) if there are two or more
Performance Periods during any calendar year, in no event shall the aggregate
amount payable to any Participant with respect to all such Performance Periods
for such calendar year exceed $10 million.

VI.         General

6.1.       Effective Date.   The Plan shall become effective as of February 12,
2014.

6.2.       Amendments and Termination.    The Board may amend the Plan as it
shall deem advisable, subject to any requirement of shareholder approval
required by applicable law, rule or regulation, including Section 162(m) of the
Code; provided,  however, that no amendment may materially impair the rights of
a Participant with respect to an outstanding Performance Period without the
consent of the Participant. The Board may terminate the Plan at any time.

6.3.       Non-Transferability of Awards.   No Award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process, except as permitted by the laws of descent and distribution. Upon any
attempt to sell, transfer, assign, pledge, hypothecate, encumber or otherwise
dispose of any such Award, such Award and all rights thereunder shall
immediately become null and void.

6.4.       Tax Withholding.   The Company shall have the right to withhold from
the payment of any award hereunder or require prior to the payment of any amount
pursuant to an award, payment by the Participant of any Federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
award.

6.5.       No Right of Participation or Employment.   No person shall have any
right to participate in the Plan. Neither the Plan nor any award made hereunder
shall confer upon any person any right to continued employment by the Company or
any subsidiary or affiliate of the Company or affect in any manner the right of
the Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

6.6.       Awards are Subject to Company’s Clawback Policy.   Awards are subject
to the Company’s Policy on Recovery of Incentive Compensation in Event of
Certain Financial Restatements (as may be amended from time to time) and any
successor or replacement policy thereto.

6.7.       Governing Law.   The Plan and each award hereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

6.8.       Other Plans.    Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.

6.9.       Binding Effect.   The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.





A-4

--------------------------------------------------------------------------------

 

 



6.10.       Unfunded Arrangement.    The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
assets of the Company for payment of any benefit hereunder. No Participant shall
have any interest in any particular assets of the Company or any of its
affiliates by reason of the right to receive a benefit under the Plan and any
such Participant shall have only the rights of an unsecured creditor of the
Company with respect to any rights under the Plan.

Adopted by the Board of Directors as of February 12, 2014

Adopted by the Stockholders as of May 7, 2014

 



A-5

--------------------------------------------------------------------------------